UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1087


HELINA TEFERRA MEKONNEN,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 30, 2016                 Decided:   September 1, 2016


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Zewdu Alem, LAW OFFICE OF ZEWDU ALEM, Silver Spring, Maryland,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Anh-Thu
P. Mai-Windle, Senior Litigation Counsel, U.S. DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Helina Teferra Mekonnen, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (Board)       dismissing      her     appeal   from      the     immigration

judge’s    (IJ)     decision      finding       that   she    was       ineligible    for

benefits under the Immigration and Nationality Act because she

filed a frivolous asylum application.                  See 8 U.S.C. § 1158(d)(6)

(2012).    We dismiss in part and deny in part the petition for

review.

     Insofar as Mekonnen argues that her asylum application is

not frivolous because she did not submit false documents or rely

upon false facts, we conclude we are without jurisdiction to

consider     this    argument.        An    alien      “who    does       not   raise   a

particular    claim      before    the     [Board]     fails       to    exhaust     [her]

administrative remedies as to that claim” such that “the federal

courts lack jurisdiction to consider it.”                      Tiscareno-Garcia v.

Holder, 780 F.3d 205, 210 (4th Cir. 2015); see also Ndibu v.

Lynch, 823 F.3d 229, 237 (4th Cir. 2016) (“Failure to make the

argument     that    a    frivolousness         finding      was    inappropriate       on

remand deprives us of jurisdiction to consider the claim.”).

Because Mekonnen did not raise this particular claim on appeal

before the Board, we are without jurisdiction to consider it.

Accordingly, we dismiss that part of the petition for review.



                                            2
       An alien who “has knowingly made a frivolous application

for asylum,” after having been informed of the consequences of

submitting such an application, is permanently ineligible for

immigration benefits, including adjustment of status.                       8 U.S.C.

§ 1158(d)(6); Ndibu, 823 F.3d at 230 (as a consequence of filing

frivolous       asylum     application,        alien      was        ineligible     for

adjustment of status).          An asylum application is frivolous “if

any of its material elements is deliberately fabricated.”                             8

C.F.R.     § 1208.20     (2016).        An    alien’s     misrepresentation          is

material    if    it     “had   a   natural     tendency        to    influence     the

decisions” of the agency or “tends to shut off a line of inquiry

which is relevant to the alien’s eligibility and which might

well have resulted in a proper determination that [s]he” was

inadmissible.       In re D-R-, 25 I. & N. Dec. 445, 450 (B.I.A.

2011) (alien’s failure to disclose employment as police officer

during Bosnian war was a material misrepresentation (internal

quotation marks omitted)); see also Yousif v. Lynch, 796 F.3d

622, 629 (6th Cir. 2015) (“[A] concealment or misrepresentation

is material if it has a natural tendency to influence, or was

capable of influencing, the decision” of the agency. (internal

quotation marks omitted)); Injeti v. USCIS, 737 F.3d 311, 316-17

(4th     Cir.    2013)     (observing        that   the    Board        considers     a

misrepresentation material if it tends to shut off a relevant

line of inquiry).

                                         3
      A finding that the asylum applicant knowingly filed a false

or fraudulent submission that was material to the application is

a   finding    of   fact      we   review     for       substantial     evidence.        See

Albu v.    Holder,      761    F.3d    817,       821    (7th   Cir.    2014);    Aziz    v.

Gonzales, 478 F.3d 854, 857 (8th Cir. 2007).                           “[A]dministrative

findings       of   fact       are     conclusive          unless       any     reasonable

adjudicator would be compelled to conclude to the contrary.”                               8

U.S.C. § 1252(b)(4)(B) (2012).                    We have considered Mekonnen’s

arguments challenging the finding that her omission was not a

material misrepresentation and find the arguments to be without

merit.    We therefore deny in part the petition for review.

      Accordingly,       we    dismiss       in     part    and   deny     in    part    the

petition for review.           We dispense with oral argument because the

facts    and   legal    contentions         are     adequately      presented      in    the

materials      before    the       court    and     argument      would    not    aid    the

decisional process.

                                                          PETITION DISMISSED IN PART
                                                                  AND DENIED IN PART




                                              4